Citation Nr: 1549005	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  08-13 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for post-operative residuals of a partial meniscectomy of the right knee.

2.  Entitlement to an initial rating in excess of 10 percent for osteoarthritis of the right knee, prior to May 3, 2011.

3.  Entitlement to a rating in excess of 20 percent for osteoarthritis of the right knee, from May 3, 2011.

4.  Entitlement to an initial rating in excess of 10 percent for a left knee strain.

5.  Entitlement to a rating in excess of 20 percent for a lumbosacral spine strain with degenerative disc disease and facet arthrosis, from February 6, 2007, to September 10, 2012.

6.  Entitlement to a rating in excess of 40 percent for a lumbosacral spine strain with degenerative disc disease and facet arthrosis, from September 10, 2012.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his friend


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1983 to May 1986.

In April 2010, the Veteran testified during a Board hearing in Denver, Colorado, before an Acting Veterans Law Judge regarding his knee claims.  A transcript is associated with the claims file.  In July 2012, the Board informed him that the judge who conducted his hearing no longer worked for the Board and he was provided with an opportunity for another hearing.  He was informed that if he did not respond within 30 days, it would be presumed that he did not desire another hearing.  No response was received.  Additionally, in his November 2012 substantive appeal regarding his low back claims, he indicated that he did not desire a hearing.

In August 2014, the Board denied the knee claims.  The Veteran appealed to the Veterans Claims Court.  In March 2015, the Court Clerk granted a Joint Motion for Remand (JMR) and remanded the claims to the Board for further consideration.  In June 2015, the RO granted a total disability rating and entitlement to education benefits and those issues are no longer on appeal.  

The issue of entitlement to special monthly compensation based on the need for regular aid and attendance has been raised by a September 2015 notice of disagreement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  The post-operative residuals of a partial meniscectomy of the right knee are productive of severe lateral instability.

2.  Prior to May 3, 2011, osteoarthritis of the right knee was productive of limitation of motion but not ankylosis, dislocated semilunar cartilage, limitation of flexion to 45 degrees or less, limitation of extension to 15 degrees or more, malunion or nonunion of the tibia and fibula, genu recurvatum, or the functional equivalent thereof.

3.  From May 3, 2011, osteoarthritis of the right knee was productive of limitation of extension to 15 degrees but not ankylosis, limitation of flexion to 45 degrees or less, limitation of extension to 20 degrees or more, malunion or nonunion of the tibia and fibula, genu recurvatum, or the functional equivalent thereof.

4.  The left knee strain was productive of ankylosis, recurrent subluxation or lateral instability, dislocation or removal of semilunar cartilage, limitation of flexion to 30 degrees or less, limitation of extension to 15 degrees or more, malunion or nonunion of the tibia and fibula, genu recurvatum, or the functional equivalent thereof.

5.  From February 6, 2007, to September 10, 2012, lumbosacral strain was productive of limitation of forward flexion to 52 degrees, but not of ankylosis, limitation of flexion to 30 degrees or less, incapacitating episodes, or associated neurological conditions.

6.  From September 10, 2012, lumbosacral strain was productive of limitation of forward flexion to 20 degrees, but not of unfavorable ankylosis, incapacitating episodes, or associated neurological conditions.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for post-operative residuals of a partial meniscectomy of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5257 (2015).

2.  The criteria for an initial rating in excess of 10 percent for osteoarthritis of the right knee, prior to May 3, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2014); 38 C.F.R. § 4.71a, DC 5261 (2015).

3.  The criteria for a rating in excess of 20 percent for osteoarthritis of the right knee, from May 3, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2014); 38 C.F.R. § 4.71a, DC 5261 (2015).

4.  The criteria for an initial rating in excess of 10 percent for a left knee strain have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2014); 38 C.F.R. § 4.71a, DC 5020 (2015).

5.  The criteria for a rating in excess of 20 percent for a lumbosacral spine strain with degenerative disc disease and facet arthrosis, from February 6, 2007, to September 10, 2012, have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2014); 38 C.F.R. § 4.71a, DC 5237 (2015).

6.  The criteria for a rating in excess of 40 percent for a lumbosacral spine strain with degenerative disc disease and facet arthrosis, from September 10, 2012, have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2014); 38 C.F.R. § 4.71a, DC 5237 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  

In addition, when assessing the severity of musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA must also consider the extent that a veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming  these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  A veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).


Right and Left Knees

The Veteran is rated under DCs 5010-5261 (right knee arthritis), 5257 (right knee meniscectomy), and 5260-5020 (left knee strain) for his knee disabilities.  

Under DC 5003, degenerative arthritis is rated on the basis of limitation of motion of the specific joint involved.  When limitation of motion is noncompensable, a 10 percent rating is for application for each major joint.  In the absence of limitation of motion, a maximum schedular 20 percent rating is assigned for degenerative arthritis of two or more major joints or two or more minor joint groups, with occasional incapacitating episodes.

Under DC 5256, ankylosis of the knee with a favorable angle in full extension, or in slight flexion between 0 and 10 degrees, is rated at 30 percent; ankylosis in flexion between 10 and 20 degrees is rated at 40 percent; ankylosis in flexion between 20 and 45 degrees is rated at 50 percent; and extremely unfavorable ankylosis, in flexion at an angle of 45 degrees or more, is rated at 60 percent. 

Under DC 5257, recurrent subluxation or lateral instability is rated at 10 percent for slight instability, 20 percent for moderate instability, and 30 percent for severe instability.  Under DC 5258, dislocation of semilunar cartilage with frequent episodes of "locking" pain and effusion into the joint is rated at 20 percent. Under DC 5259, symptomatic removal of the semilunar cartilage is rated at 10 percent.

Under DC 5260, flexion of the leg is rated noncompensable when limited to 60 degrees, 10 percent when limited to 45 degrees, 20 percent when limited to 30 degrees, and 30 percent when limited to 15 degrees.  In order to warrant a separate rating under DC 5260, the evidence must approximate the functional equivalent of flexion of the leg limited to 45 degrees or less.  Under DC 5261, extension of the leg is rated noncompensable when limited to 5 degrees, 10 percent when limited to 10 degrees, 20 percent when limited to 15 degrees, 30 percent when limited to 20 degrees, 40 percent when limited to 30 degrees, and 50 percent when limited to 45 degrees.  

Under DC 5262, malunion of the tibia and fibula is rated at 10 percent with slight disability, 20 percent with moderate disability, and 30 percent with marked disability.  Nonunion of the tibia and fibula, with loose motion and requiring a brace, is rated at 40 percent. Under DC 5263, acquired traumatic genu recurvatum, with objectively demonstrated weakness and insecurity in weight-bearing is rated at 10 percent.

Right Knee Prior to May 3, 2011 

Prior to May 3, 2011, the Veteran was rated at 10 percent for limitation of motion under DC 5261 and 30 percent for instability under DC 5257.  In his December 2006 claim, he reported increased pain in his right knee.  The knee brace he used supported his knee but did not relieve pain.  

The Veteran underwent a VA examination in February 2007.  He reported pain, stiffness, swelling, crepitus, and instability in the right knee.  Pain varied from 2/10 to 8/10, and flare-ups lasting 2-3 days occurred at least once a week for the 12 months prior.  Daily activities such as dressing, standing for 10 minutes, or walking for more than 50 minutes exacerbated pain.  (At his April 2010 hearing, the Veteran stated that the examiner must have misheard him say walking for more than 15 minutes, not 50.)  On physical examination there was no swelling but medial lateral instability on valgus and varus stress was present.  Drawer sign and Lachman sign were positive.  Flexion was to 75 degrees with pain throughout.  On repetition, he evidenced painful motion at 60 degrees of flexion.  There was no impaired endurance or weakened movement.  The examiner diagnosed right knee status post arthroscopic surgery with limited motion and instability requiring the use of a brace.  X-rays showed postsurgical changes and osteoarthritis.

The Veteran underwent a second VA examination in March 2008.  He reported constant dull aching pain in the right knee, fluctuating and frequently quite severe throughout the day.  The knee locked once a week with continual stiffness, swelling, and a sensation of instability.  He exhibited an abnormal gate to protect his right knee and used a cane and brace.  He denied flare-ups, but said that pain increased with activity every day.  On examination there was no swelling but mild pain to palpation was present.  The knee was stable with negative drawer sign.  Ligaments were intact.  Flexion was to 130 degrees with severe pain at 90 degrees.  Extension was full to 0 degrees without significant problems.  Repetition did not lead to additional functional loss.  The examiner noted osteoarthritis from the X-rays associated with the February 2007 examination.  March 2008 X-rays showed postsurgical and arthritic changes.

The Veteran underwent a November 2007 examination from the Social Security Administration (SSA) in connection with his claim for disability benefits.  On examination, the examiner noted full range of motion of the right knee.  The examiner diagnosed and old ligamentous injury, right knee status post arthroscopic repair with instability.  VA treatment records show that in March 2008, he sought treatment for instability and a feeling of looseness in his right knee.  His physician noted grade-3 muscle strength and decreased range of motion with moderate pain response in the right knee. In an April 2008 statement, he reported an ongoing history of his knee giving out causing him to fall.

VA treatment records include a May 2008 MRI showing a tear of his anterior cruciate ligament (ACL) surgical graft.  The report further noted that the Veteran was post-meniscectomy and had high-grade focal degenerative changes.  At an August 2008 follow-up with his orthopedist, he exhibited positive Lachman's sign, pivot shift, and negative McMurray's sign.  He decided to focus on treating his back pain before undergoing another surgery.  In September 2008, his physician noted grade 3 muscle strength and fair range of motion in the right knee.  In October 2008, he requested a replacement cane; having lost his and reporting that it is difficult to walk without one.  

In March 2009, he asked about treatment options to avoid having to have another surgery.  In June 2009, he opted to use a knee brace until he is older and a candidate for total knee replacement.  His brace was adjusted in September 2009.  VA treatment records show that in July 2010 and in January 2011, the Veteran was treated for knee arthralgia.  His condition was assessed as relatively stable on both occasions.

As an initial matter, the Board notes that for the entirety of the appeal period the Veteran is already in receipt of a 30 percent rating for severe instability, the maximum schedular rating under DC 5257.  An increased rating under this code is therefore not available on a schedular basis.

Next, Veteran meets the criteria for a 10 percent rating under DC 5259 for symptomatic removal of the semilunar cartilage; however, he may not be assigned separate ratings under both DC 5257 and 5259 as to do so would constitute pyramiding.  He is already in receipt of a 30 percent disability rating under DC 5257 for severe instability of the knee.  The Board finds that the symptomatic residuals associated with the meniscectomy are already compensated in the assigned 30 percent rating discussed above under DC 5257.  

The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.   The instability has been attributed to the service-connected symptomatic residual of the meniscus removal, and assigning a separate compensable rating under DC 5259 would constitute pyramiding prohibited by 38 C.F.R. § 4.14.

As to the Veteran's 10 percent rating based on limitation of motion, a higher rating is not warranted.  Higher and additional ratings are warranted for ankylosis, dislocated semilunar cartilage, limitation of flexion to 45 degrees or less, limitation of extension to 15 degrees or more, malunion or nonunion of the tibia and fibula, genu recurvatum, or the functional equivalent thereof.  There is no evidence in the record of such manifestations.  Additionally, the evidence does not show the functional equivalent of such conditions.  He requires a knee brace and cane to ambulate, but this support is required for his severe instability, for which he already receives the maximum schedular rating.  His difficulty driving, dressing, bathing, standing, and walking are all directly related to the painful motion on which his rating is explicitly based.  See DeLuca, 8 Vet. App. 204-07.  

For these reasons, higher or additional ratings for a right knee disability are not warranted for the period prior to May 3, 2011.

Right Knee from May 3, 2011

From May 3, 2011, the Veteran was rated at 20 percent for limitation of extension under DC 5261 and 30 percent for instability under DC 5257.

The Veteran underwent another VA examination on May 3, 2011.  He reported pain, stiffness, and instability, all of which had worsened since his prior VA examination.  Constant pain was rated as varying 3-8/10.  The knee was constantly stiff and lacked full range of motion, swelling daily.  Instability caused buckling and locking daily during walking and pivoting.  He wore a brace during the day and used a cane to walk.  He reported that standing and walking were limited to 5 to 10 minutes due primarily to his right knee pain and instability.  He also avoided kneeling, squatting, and stairways.  He required assistance in his daily activities, including dressing, bathing, and grooming.  Three times monthly he experiences flare-ups lasting for three days, producing increased swelling and pain and further reduced range of motion.  

On examination, an antalgic gait was noted.  There was mild swelling.  He had 15 degrees of valgus alignment.  There was tenderness to palpation.  There was no laxity to varus or valgus stress, and there was no medial, lateral, or posterior knee instability.  Anterior instability was present, with a 3+ Lachman test with no endpoint.  McMurray test was negative.  Extension was limited to 10 degrees due to pain.  Flexion was limited to 95 degrees with pain at the end of the range.  On repetition, flexion was further limited to 90 degrees and extension was limited to 15 degrees, both due to painful motion.  There was no ankylosis, genu recurvatum, recurrent subluxation or lateral instability, or malunion or nonunion of the tibia and fibula.

VA treatment records show that in August 2011, the Veteran sought treatment for his knee pain, and he was referred to receive a new knee brace.  In February 2012, he reported that he spent about half of his typical day in bed because of the pain.  He reported constant pain and difficulty with his knee brace in June 2012.  He was next seen for knee pain in June 2013, at which time he reported that he could not walk very far without his cane.  Because his disabilities prevented him from exercising, he requested a recumbent bicycle.  In December 2013, his conditions were assessed as relatively stable.  In July 2014, he reported worsening pain with locking and disrupted sleep.  At an August 2014 consultation, his orthopedist noted an antalgic gait, weak wasted quads, no specific joint tenderness, and no effusion.  Extension was limited to 10 degrees and flexion was limited to 150 degrees.  His right lower extremity was neurologically intact.

October 2014 statements from the Veteran's mother and father report that the Veteran is not able to sit or stand for any lengthy period of time.  Driving was a problem, and even being a passenger in a vehicle was very uncomfortable.  VA treatment records include a December 2014 physical therapy consultation.  The therapist noted a positive Lachman's test.  Extension was limited to 4 degrees, and flexion was limited to 135 degrees.  

A January 2015 orthopedic consultation diagnosed the Veteran with displaced PH medial meniscus tear from an ACL graft deficiency, based on an MRI conducted in November 2014.  At a second consultation in March 2015, extension was full to 0 degrees and flexion was limited to 120 degrees.  His knee was stable to varus and valgus stress.  There was laxity with a positive Lachman's test and pivot shift.  His orthopedist determined that a meniscectomy would not alleviate a significant amount of the Veteran's pain, and that he should instead proceed with injection treatment until he became a candidate for knee replacement.  In May 2015, his orthopedist noted that the Veteran suffered from chronic right knee pain and instability, causing pain, painful catching, and pseudo-locking.  The orthopedist noted that he was still able to perform some recreational activities, including adaptive cycling and rock climbing.

As an initial matter, the Board refers to the discussion in the prior section as to why a higher and additional ratings under DCs 5257 (instability) and 5259 (meniscectomy) are not applicable to the Veteran's right knee.  The above analysis of these issues is an issue of law and holds true for the entirety of the appeal period.  The Board further notes that being in receipt of a 20 percent rating for limitation of extension precludes the Veteran from receiving a rating under DC 5258 for dislocation of semilunar cartilage with frequent episodes of "locking" pain and effusion into the joint, because "locking" is a form of limitation of motion and rating under both codes would be impermissible pyramiding.  38 C.F.R. § 4.14.  Because the maximum rating under DC 5258 is 20 percent, the Veteran cannot receive a higher evaluation under that code.   

As to the 20 percent rating from May 3, 2011, under DC 5261, higher or additional ratings are not warranted.  The 20 percent rating is based on a finding of extension limited to 15 degrees on repetition.  Higher and additional ratings are warranted for ankylosis, limitation of flexion to 45 degrees or less, limitation of extension to 20 degrees or more, malunion or nonunion of the tibia and fibula, genu recurvatum, or the functional equivalent thereof.  There is no evidence of the record of any of these manifestations.  

Additionally, the Board finds no evidence of the functional equivalent of such conditions.  It is only on repetition of motion that the Veteran's extension was limited to 15 degrees; at the same examination he was able to extend to 10 degrees in the first instance.  He required a knee brace and cane to ambulate, but this support was required for his severe instability, for which he already receives the maximum schedular rating.  His difficulty driving, dressing, bathing, standing, kneeling, squatting, climbing stairs, and walking are all directly related to the painful motion contemplated by the criteria for lesser ratings. 

For these reasons, higher or additional ratings for a right knee disability are not warranted for the period from May 3, 2011.

Left Knee

The Veteran's left knee strain is currently rated as synovitis at 10 percent based on limitation of motion under DC 5020.  In his December 2006 claim, he reported constant pain in his left knee caused by favoring it over his right knee.

The Veteran underwent a VA examination in February 2007.  On physical examination there was no tenderness on manipulation.  Drawer sign and Lachman sign were negative.  Ligaments were stable on valgus and varus stress.  Flexion was to 120 degrees with pain thereat.  Extension was to 0 degrees with no pain.  On repetition, flexion was reduced to 95 degrees due to painful motion with no additional fatigue, impaired endurance, or weakened movement.  The examiner diagnosed a left knee strain with limited motion.  X-rays revealed osteoarthritis of the dorsal patella.

In his May 2007 notice of disagreement, the Veteran stated that he suffered from instability in his left knee as well as constant pain.  He underwent a November 2007 examination from SSA in connection with his claim for disability benefits.  On examination, the examiner noted full range of motion in the left knee.  The examiner diagnosed chronic left knee pain, query osteoarthritis versus ligamentous origin.

The Veteran underwent a second VA examination in March 2008.  He reported intermittent pain and stiffness with grinding sensations.  Pain was minimal to moderate, occurring several times each day, as opposed to the constant pain in the right knee.  He did not use a brace on the left knee.  On examination, the examiner found the left knee "pretty much normal."  There was no grating.  Drawer sign was negative and ligaments were stable.  Range of motion from 0 to 140 degrees was "basically pain free."  Repetition did not lead to additional functional loss.  The examiner noted osteoarthritis from the X-rays associated with the February 2007 examination.  March 2008 X-rays showed extensor tendon thickening.

At his April 2010 hearing, the Veteran stated that his left knee pain interferes with his ability to walk, drive, or climb stairs.  He also reported pain when sleeping.  VA treatment records show that in July 2010 and in January 2011, he was treated for knee arthralgia.  His condition was assessed as relatively stable on both occasions.

The Veteran underwent another VA examination in May 2011.  He reported intermittent pain, rated varying 0-5/10.  Stiffness was intermittent and there was no swelling, instability, buckling, or locking.  The left knee did not itself interfere with activities of daily living or affect gait.  He reported no flare-ups in the past year, but rather progressive worsening of the symptoms over time.  On examination, there was no swelling.  He had 5 degrees of valgus alignment.  There was no instability, and Lachman and McMurray tests were negative.  There was no laxity to varus or valgus stress.  Tenderness to palpation was present.  Extension was to 0 degrees without pain.  Flexion was to 140 degrees with pain at the end of the range.  Repetition further limited flexion to 130 degrees due to pain.  There was no ankylosis, genu recurvatum, recurrent subluxation or lateral instability, or malunion or nonunion of the tibia and fibula.

VA treatment records reflect that in November 2011, the Veteran sought treatment for worsening pain in his left knee.  He felt that there was a loose body in his left knee.  X-rays showed no loose body.  Treatment continued, with a focus on the right knee, but in July 2014, he reported worsening pain with locking in the left knee.  October 2014 statements from his mother and father report that he was not able to sit or stand for any lengthy period of time.  Driving was a problem, and even being a passenger in a vehicle was very uncomfortable.

In this case, higher ratings are not warranted for left knee strain.  Higher and additional ratings are warranted for ankylosis, recurrent subluxation or lateral instability, dislocation or removal of semilunar cartilage, limitation of flexion to 30 degrees or less, limitation of extension to 15 degrees or more, malunion or nonunion of the tibia and fibula, genu recurvatum, or the functional equivalent thereof.  There is no evidence in the record of such manifestations.  Additionally, the evidence does not show the functional equivalent of such conditions.  

The Veteran requires a cane to ambulate, but this support is required for his severe instability of the right knee, for which he already receives the maximum schedular rating.  His difficulty driving, dressing, bathing, standing, and walking are all directly related to the painful motion on which his rating is explicitly based.  See DeLuca, 8 Vet. App. 204-07.  For these reasons, a rating in excess of 10 percent is not warranted for left knee strain.


Lumbosacral Strain

Prior to September 10, 2012, the Veteran was in receipt of a 20 percent rating for lumbosacral strain under DC 5237.  Lumbosacral strains are evaluated either upon application of the General Rating Formula for Diseases and Injuries of the Spine ("General Formula"), or under the Formula for Rating intervertebral disc syndrome (IVDS) Based on Incapacitating Episodes ("IVDS Formula"), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  See VBA Training Letter 02-04 (October 24, 2002).  

Under the General Formula, a 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  The next higher rating of 40 percent is assignable for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Degenerative disc disease is rated at 50 percent for unfavorable ankylosis of the entire thoracolumbar spine, and at 100 percent for unfavorable ankylosis of the entire spine.  Also under the General Formula, any associated objective neurologic abnormalities are to be evaluated separately under an appropriate diagnostic code.  

Under the IVDS Formula, ratings are based on evidence of incapacitating episodes, defined as periods of acute signs and symptoms that require bed rest prescribed by a physician and treatment by a physician.  Taking the Veteran's lumbar spine disability together with his associated radiculopathy ratings, the Veteran is currently in receipt of a combined rating of 40 percent.  The next higher rating of 60 percent is warranted with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

Lumbosacral Strain Prior to September 10, 2012

The Veteran seeks a rating in excess of 20 percent for his lumbosacral strain for the period from February 6, 2007, to September 10, 2012.  He was assigned an initial noncompensable rating from December 5, 2006, to February 6, 2007.  The April 2011 notice of disagreement did not address the noncompensable rating, and the issue is therefore not before the Board.

VA treatment records indicate that in February 2007 the Veteran sought treatment for his back in the emergency room after catching himself falling on ice.  He walked with a noticeable limp and exhibited significant muscular tightening and swelling on the left side of the back.  There was significant limitation of motion.  

The Veteran underwent a VA examination in February 2007.  He reported low back pain at 3/10 almost daily, with a sharp pain every 2 weeks lasting for 2-3 days.  Flare-ups to 9/10 happened at least 5 times in the prior year, lasting about 2 weeks each time.  There were no incapacitating episodes.  He reported stiffness and lack of endurance.  He missed two days of work due to back pain.  Pain radiates down the left leg and foot with numbness.  There were no bowel problems.  Daily activities such as bending for 5 minutes, sitting for 30 minutes, or walking for 30 minutes exacerbated pain.  There was no spasm or tenderness on physical examination.  Flexion was to 95 degrees with pain.  Extension was to 18 degrees with pain.  Lateral bending was to 28 degrees right and 25 degrees left with pain.  Rotation was 25 degrees right and 20 degrees left with pain.  Repeated motion further reduced forward flexion to 52 degrees.  The examiner diagnosed a lumbosacral spine strain with limited motion.  X-rays showed severe spondylosis and mild degenerative disc disease.

The Veteran underwent a November 2007 examination from SSA in connection with his claim for disability benefits.  On examination, flexion was limited to 75 degrees.  Extension was limited to 5 degrees.  Lateral flexion was limited to 15 degrees.  Gait was normal.  The examiner diagnosed him with severe degenerative disc disease and old vertebral fractures.  

VA treatment records indicate that the Veteran was treated for lower back pain radiating down his left leg in September 2007, after wrenching his back picking up a fork.  His physicians noted strength and motion limited by pain.  In October 2007, his physician prescribed medication and continuing use of a transcutaneous electrical nerve stimulation (TENS) unit.  Improvement was noted in November 2007.  A March 2008 MRI showed no significant changes from prior studies.  In August 2008, he underwent electromyography (EMG) with abnormal findings.  His physician determined that the findings may represent very early, very mild peripheral neuropathy, but there was no evidence of acute, subacute, or chronic lumbosacral radiculopathy.  He was again seen for lower back pain in September 2008.  His physician noted grade-3 muscle strength and fair range of motion.  He reported worsening lower back pain in March 2009 when getting his knee treated, noting that his medication made him feel drugged out.  In June 2009, he requested a back brace.

At his April 2010 hearing, the Veteran testified that his back pain was constant.  He reported pain and numbness shooting down his left leg.  There were days he was unable to get out of bed due to the pain.  VA treatment records show that he reported worsening back pain in July 2010.  In January 2011, he was treated for low back pain.  His condition was assessed as relatively stable, and he was assisted in obtaining prosthetic items, including a raised toilet seat.  In August 2011, he was approved for a new TENS unit for his back pain.  He reported the occasional really bad spasm, and requested medication for such occasions.  In February 2012, he reported that he spends about half of his typical day in bed because of the pain.

For the period from February 7, 2007, to September 10, 2012, a rating in excess of 20 percent is not warranted under the General Formula.  The 20 percent rating is based on flexion limited to 52 degrees on repeated motion.  Higher ratings under the General Formula are available for flexion limited to 30 degrees or less, ankylosis, or the functional equivalent thereof.  The evidence does not show flexion limited to 30 degrees or less prior to September 10, 2012, nor is there any evidence of ankylosis.  

Additionally, the Board does not find evidence showing that the Veteran's lumbosacral strain manifests the functional equivalent of ankylosis or flexion limited to 30 degrees or less.  It is only on repetition of motion that flexion was limited to 52 degrees; at the same examination he was able to flex to 95 degrees in the first instance.  Furthermore, his need for a cane, back brace, and TENS unit, as well as the difficulty he faces in daily activities such as dressing, bathing, walking, and driving, are directly related to the limited flexion and abnormal gait explicitly contemplated by the 20 percent rating criteria.  See DeLuca, 8 Vet. App. 204-07.  

For these reasons, a rating in excess of 20 percent is not warranted under the General Formula for lumbosacral strain for the period from February 7, 2007, to September 10, 2012.

As to any associated neurological abnormalities, the evidence does not warrant separate evaluations.  The Veteran does not report any bowel or bladder impairment associated with his spine condition.  He reports pain shooting down his left leg, but based on EMG evidence from August 2008 his physicians have determined that this pain is more likely due to unrelated peripheral neuropathy and that there is no evidence of lumbosacral radiculopathy.  Separate evaluations for neurological abnormalities are therefore not warranted.

Finally, there is no evidence warranting an alternative evaluation under the IVDS formula.  There is no evidence in the record of bedrest prescribed by a physician, and rating criteria based on incapacitating episodes are therefore not applicable to lumbosacral strain.

Lumbosacral Strain from September 10, 2012

The Veteran seeks a rating in excess of 40 percent for his lumbosacral strain for the period beginning September 10, 2012.  He underwent another VA examination on September 10, 2012.  He reported flare-ups occurring 30 times per year, lasting 2 days and causing him to be bedridden with pain.  Pain caused an inability to sit or stand for prolonged periods of time.  The examiner noted the Veteran's regular use of a cane.  

On examination, flexion was limited to 20 degrees, with pain at 5 degrees.  Extension was limited to 15 degrees, with pain at 5 degrees.  Right and left lateral flexion were both limited to 15 degrees, with pain at 5 degrees.  Right and left lateral rotation were both limited to 10 degrees, with pain at 5 degrees.  On repetition, there was no additional loss of range of motion, but there was less movement than normal and additional pain on movement.  There was tenderness to palpation.  Muscle strength was normal with no muscle atrophy.  Reflexes were normal.  Sensory examination was normal, with the exception of bilateral decreased sensation in the feet/toes.  The examiner noted that the lower extremity symptoms were consistent with peripheral neuropathy, were not consistent with radiculopathy, and were less likely than not secondary to spine problems.  The examiner found no symptoms attributable to radiculopathy.  The Veteran did not have IVDS.  X-rays showed advanced degenerative disc disease.  The examiner diagnosed lumbosacral strain with degenerative disc disease and facet arthrosis.

In a November 2012 statement attached to his substantive appeal, the Veteran stated that he experienced 8 weeks of incapacitating episodes by April 2008, and that in the past year he had experienced 10-15 weeks of incapacitating episodes.  VA treatment records reflect that in June 2013 he reported a lot of back spasms, and that he could not walk very far without his cane.  Because his disabilities prevented him from exercising, he requested a recumbent bicycle.  In December 2013, his conditions were assessed as relatively stable.  October 2014 statements from his mother and father report that he is not able to sit or stand for any lengthy period of time.  Driving was a problem, and even being a passenger in a vehicle was very uncomfortable.

The Board finds that, for the period from September 10, 2012, a rating in excess of 20 percent is not warranted under the General Formula.  The current 40 percent rating is based on flexion limited to 20 degrees.  Higher ratings are available only for unfavorable ankylosis or its functional equivalent.  There is no evidence in the record of ankylosis.  Additionally, the evidence in the record does not show the functional equivalent of ankylosis.  As in the prior stage, the difficulty he experiences in his daily activities as well as his requirement for assistive devices are fully contemplated in the criteria for a 40 percent rating.  As difficult as his experience with his back pain is, there is no indication in the record that such difficulties are the functional equivalent of an unfavorably ankylosed spine.  See DeLuca, 8 Vet. App. 204-07.

As to any associated neurological abnormalities, the evidence does not warrant separate evaluations.  The September 2012 VA examiner, on review of the August 2008 EMG, likewise found no evidence of lumbosacral radiculopathy.  As in the prior stage, there is no evidence that indications of peripheral neuropathy are related to the lumbosacral strain, and there is no evidence of any other potential associated neurological abnormalities warranting separate ratings.

Finally, the evidence does not warrant an alternative rating under the IVDS formula.  The Veteran has self-reported incapacitating episodes, but he is simply calculated the weeks of missed work, not periods of bedrest prescribed by a physician.  There is no indication that the bedrest he reports was prescribed by a physician, and rating criteria based on incapacitating episodes are therefore not applicable to lumbosacral strain.

Extraschedular Consideration

The Board has considered whether referral for extraschedular consideration is warranted.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular evaluation is made.  38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008).  In this case, the record does not establish that the rating criteria are inadequate.  

To the contrary, the very symptoms that the Veteran describes and the findings made by the various medical professionals, such as pain, swelling, stiffness, crepitus, and difficulty walking, standing, squatting, dressing, bathing, and climbing stairs, are "like or similar to" those explicitly listed in the rating criteria, which considers symptoms such as painful motion, limited range of motion, and lateral instability.  Mauerhan, 16 Vet. App. at 443.  Painful motion by necessity contemplates difficulty in daily activities requiring motion.

In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the service-connected disabilities, which includes the issues on appeal and a surgical scar on the Veteran's right knee, and referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for consideration of an extraschedular rating is not warranted.  

Duties to Notify and Assist
	
Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated December 2006.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained, as have relevant records from SSA.  

The Veteran was provided VA examinations of his knees in February 2007, March 2008, and May 2011 and of his back in February 2007 and September 2012.  These examinations and their associated reports were adequate.  Along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the claims.  The examination reports were based on examination of the Veteran by examiners with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  He was also provided with a hearing that was compliant with the requirements of Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).



ORDER

A rating in excess of 30 percent for post-operative residuals of a partial meniscectomy of the right knee is denied.

An initial rating in excess of 10 percent for osteoarthritis of the right knee, prior to May 3, 2011, is denied.

A rating in excess of 20 percent for osteoarthritis of the right knee, from May 3, 2011, is denied.

An initial rating in excess of 10 percent for a left knee strain is denied.

A rating in excess of 20 percent for a lumbosacral spine strain with degenerative disc disease and facet arthrosis, from February 6, 2007, to September 10, 2012, is denied.

A rating in excess of 40 percent for a lumbosacral spine strain with degenerative disc disease and facet arthrosis, from September 10, 2012, is denied.



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


